Citation Nr: 1242889	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Winston-Salem, North Carolina.

The issue of entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis, will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing disability for VA purposes has not been shown by the evidence of record.

2.  Tinnitus is not shown to be related to his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claims at issue herein, the RO's October 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided a VA audiological examination in June 2011.  The examiner reviewed the relevant evidence of record, the Veteran's assertions, and the findings derived from a clinical evaluation.  The examiner then rendered an opinion that addressed the salient etiological questions presented by the Veteran's claims.  As such, the Board finds that the June 2011 VA examination is adequate for purposes of determining entitlement to service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Additionally, as will be discussed below, the evidence did not include a current diagnosis of bilateral hearing loss and, thus, the adequacy of the June 2011 VA examiner's assessment of functional impairment is moot with respect to the bilateral hearing loss.  With respect to tinnitus, the June 2011 VA examiner found that there was no substantial associated effect on the Veteran's occupational functioning or the daily quality of his life.  While his may not constitute a complete assessment of the functional effects of the Veteran's tinnitus, to date, the Veteran has not advanced an argument that the June 2011 audiological examination was deficient in any respect or that he was prejudiced thereby.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from May 2000 to May 2004.  In October 2007, he submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Pursuant to these claims, the Veteran afforded a VA audiological examination in November 2007.  After these claims were denied in a January 2008 rating decision, the Veteran perfected an appeal.  

In January 2011, the Board found that the November 2007 VA examination was inadequate for purposes of determining service connection and, thus, remanded the Veteran's claims in order to afford him a new VA examination.  The Board also observed that a June 2008 VA audiological consultation report appeared to indicate that an audiological evaluation had been administered, but that the results thereof were not associated with the claims file.  As such, the Board directed the RO to request that the Veteran submit or identify any relevant evidence not already associated with this claims file.  Further, the Board directed the RO to obtain to any and all findings from the June 2008 audiological consultation.  If the RO was unable to obtain any of the identified evidence or the findings from the June 2008 VA audiological consultation, the Board directed the RO to notify the Veteran the identify the evidence it was unable to obtain; briefly describe the efforts undertaken to obtain that evidence; describe any further action to be taken by the RO with respect to the Veteran's claims; and inform the Veteran that it is ultimately his responsibility to provide that evidence.

In February 2011, the RO sent the Veteran a letter requesting that he submit evidence from his VA and non-VA medical providers, including the findings associated with the June 2008 VA audiological consultation.  In June 2011, the Veteran underwent a VA examination that was adequate for purposes of determining entitlement to service connection.  The denial of the Veteran's claims was continued in a September 2011 supplemental statement of the case before they were returned to the Board for further appellate review.

In January 2012, the Board acknowledged that it is ultimately the Veteran's responsibility to provide evidence in support of his claims; however, the RO did not attempt to secure the findings from the June 2008 VA audiological consultation beyond requesting that the Veteran submit any such findings to VA.  Further, the RO did not notify the Veteran that the findings from the June 2008 VA audiological consultation had not been obtained.  Regardless, VA is responsible for obtaining records from federal agencies, including VA medical centers.  As such, the Board found that a remand for corrective actions was required.

In March 2012, the RO sent a letter to the Veteran requesting that he submit or identify additional evidence not already associated with the claims file.  In March 2012, the RO also sent a letter to the Phoenix, Arizona VA Medical Center requesting "copies [of] June 2008 test results from the 'Audiogram Display.'"  The Veteran did not respond to the RO's letter.  The Phoenix, Arizona VA Medical Center submitted a copy of the June 2008 VA consultation report, in addition to the results of the November 2007 VA audiological examination.  The RO then continued the denial of the Veteran's claims in a September 2012 supplemental statement of the case before remitting them to the Board for further appellate review.

Given the evidence submitted by the Phoenix, Arizona VA Medical Center, it appears to the Board that the "findings" from the June 2008 consultation report were, in fact, the results from the then most recent audiological evaluation, the November 2007 VA examination.  Consequently, the Board finds that the RO substantially complied with the January 2012 remand directives and, thus, another remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board will address the merits of the Veteran's claims herein.

The Veteran asserted that his alleged bilateral hearing loss and current tinnitus are related to inservice exposure to noise associated with gunfire, helicopters, mortar attacks, and artillery fire without the benefit of hearing protection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In November 1999, the Veteran underwent an enlistment examination.  The Veteran's internal and external ear canals were deemed normal pursuant to a clinical examination.  An audiological examination demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
0
LEFT
0
5
0
10
5

The November 1999 enlistment examination report included a PULHES profile that demonstrated that the Veteran's "hearing and ears" were assigned a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an 

individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  There was no indication that the Veteran complained of or was treated for bilateral hearing loss or tinnitus, and no diagnosis of either was provided.  In a contemporaneous report of medical history, the Veteran denied then or ever experiencing ear trouble or hearing loss.  Ultimately, he was deemed qualified for active duty service.

In May 2000, the Veteran underwent an audiological examination in order to establish a baseline prior to duty in hazardous noise areas.  The Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
-5
5
0
5
5

No treatment for or diagnosis of bilateral hearing loss or tinnitus was provided.

In June 2001, the Veteran underwent another audiological examination to establish a baseline.  The Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
5
LEFT
10
15
10
10
5

In the "Remarks" section of the examination report, it was noted that the Veteran was "routinely noise exposed."  There was no indication that the Veteran complained of or was treated for bilateral hearing loss or tinnitus, and no diagnosis of either was provided.

According to a February 2003 Pre-Deployment Health Assessment, the Veteran did not indicate that he was then experiencing bilateral hearing loss or tinnitus.  Following an interview with the Veteran, no referral for additional evaluations was ordered.  He was deemed deployable.

A June 2003 Post-Deployment Health Assessment demonstrated that the Veteran denied any medical problems during this deployment.  Indeed, he characterized his health as "excellent."  He endorsed exposure to loud noises and excessive vibrations, but denied then experiencing ringing of the ears and developing ringing of the ears while he was deployed.

A March 2004 report of medical history demonstrated that the Veteran denied then or ever experiencing ear trouble or hearing loss or the course thereof.

In October 2007, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss and tinnitus, without further elaboration as to the circumstances giving rise to either disorder.

Pursuant to the October 2007 claims, the Veteran was afforded a VA audiological examination in November 2007.  As discussed above, the Board has already determined that the November 2007 VA examination was inadequate for purposes of determining service connection.  Specifically, the examination was inadequate because of the examiner's opinion provided no rationale in support of the conclusion reached.  While the examiner's opinion was insufficient, the Veteran's statements and the clinical findings derived from the examination is probative evidence and, to this extent only, the Board will consider the November 2007 VA examination.

During the November 2007 VA audiological examination, the Veteran reported that he was exposed to inservice noise associated gunfire, helicopters, mortar attacks, and artillery fire, without the benefit of hearing protection.  Following his active duty service, the Veteran denied occupational noise exposure, stating that he worked as a retail merchandiser and a loan officer.  The Veteran reported "severe, intermittent (occurring daily lasting minutes)" tinnitus since his active duty service.  An audiological examination demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
15
15
15
15
15

The diagnoses were hearing within normal limits, bilaterally, and subjective, severe, intermittent tinnitus.

A June 2008 VA audiological consultation report demonstrated that the Veteran endorsed intermittent tinnitus and difficulty understanding people on the telephone.  The Veteran described an unremarkable history since the November 2007 VA audiological examination.  After a physical examination, the assessment was hearing within normal limits, with excellent word understanding, bilaterally, and history of normal hearing and normal middle ear function, bilaterally.

According to an August 2008 VA treatment report concerning symptoms unrelated to the claims at issue herein, a physical examination revealed that the Veteran had "normal hearing."  There was no indication that the Veteran complained of or was treated for tinnitus. 

A January 2009 VA traumatic brain injury consultation demonstrated that the Veteran reported "moderate" hearing difficulty without further elaboration.  Further, during a February 2009 VA neuropsychological evaluation that primarily concerned the possible repercussions of exposure to several inservice blasts, the Veteran reported that he experienced hearing loss, but did not specifically discuss the nature, onset, or course.

In November 2010, the Veteran testified at a Board hearing.  He discussed the nature of his active duty service, specifically, that he was constantly around noise associated with small arms fire, military vehicles, and artillery fire.  While serving in Iraq, the Veteran said that he noticed the onset of a "high-pitched buzz" and decreased hearing acuity, but that neither hindered his ability to perform his duties.  He became more aware of the presence of these symptoms when it was quiet, during schooling, and in social settings upon his return from service in Iraq.

In June 2011, the Veteran underwent a VA audiological examination during which he reported that he served as a logistics specialists and that he was exposed to "related to noise."  He stated that he was unemployed at the time of the examination and denied post-service occupational noise exposure.  With respect to tinnitus, the examiner indicated that the date and circumstances of onset were "unknown."  The Veteran described his tinnitus as intermittent.  An audiological examination demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
15
15
20
15
10

On speech recognition testing using the Maryland CNC word list, the Veteran scored 100 percent, bilaterally.  The examiner then determined that the Veteran's tympanograms and acoustic reflexes were within normal limits, bilaterally.  The examiner then opined as follows:

Peripheral hearing as measured by this examination is within normal limits for speech and pure-tones at both ears...Thresholds are inconsistent with a diagnosis of noise-induced tinnitus.  Review of the Veterans [claims] file yields no documentation of complaints of tinnitus during active military service or at the time of military 

separation.  Tinnitus, as described by this Veteran, is brief, mild, and presents no substantial associated effect on occupational functioning or daily life.

The examiner then appears to state that, generally speaking, the etiology of tinnitus "remains unknown or a matter of mere speculation."  Despite this, the examiner concluded, "it is the opinion of this examiner that it is less likely as not that the tinnitus is caused by, or a result of, noise exposure encountered during military service."

With respect to bilateral hearing loss, the evidence of record did not include a puretone threshold of 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz; at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  38 C.F.R. § 3.385.  As such, the Board finds that the evidence of record did not demonstrate a bilateral hearing disability for VA purposes.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997)(holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for bilateral hearing loss has not been presented and the appeal must be denied.  

To the extent that the Veteran asserts he has bilateral hearing loss, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The diagnosis of a disorder is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Consequently, the Veteran's lay assertions do not constitute competent evidence of a current hearing disability in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because a bilateral hearing disability for VA purposes has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the Veteran's claim of entitlement to service connection for tinnitus, preliminarily, the Board finds that the Veteran's statements as to inservice noise exposure are competent, credible, and supported by the evidence of record.  38 U.S.C.A. § 1154(b) (West 2002).

As discussed above, the Veteran testified during the November 2010 Board hearing that he first noticed symptoms of tinnitus during his service in Iraq consequent to exposure to noise associated with small arms fire, military vehicles, and artillery fire, but that he was still able to perform his duty.  The Veteran then stated that the presence of his tinnitus was noticeable upon his return from Iraq when it was quiet, during schooling, and in social settings.  However, the Veteran's service treatment records were negative for complaints of or treatment for tinnitus.  Further, as demonstrated by the June 2003 Post-Deployment Health Assessment, the Veteran denied then experiencing ringing of the ears or developing ringing of the ears while he was deployed.  

Where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned, evidence of continuity of symptomatology from the time of service until the present is required.  38 C.F.R. 
§ 3.303(b).  In other words, when the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation or discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The earliest evidence of record demonstrating that the Veteran complained or was treated for bilateral hearing loss was his October 2007 claim of entitlement to service connection for tinnitus.  This more than 3-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, during the pendency of this appeal the Veteran asserted that he experience tinnitus during and continuously after his active duty discharge.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his audiological symptoms during and since his service separation.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that certain disabilities are not conditions capable of lay diagnosis).  

The Veteran's assertions that he continuously experienced tinnitus since active service discharge are considered competent evidence as to the presence of observable symptoms such as a ringing or buzzing in the ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of observable symptoms, the Board must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

As discussed at length above, the Veteran has asserted that he first noticed a high-pitched buzzing in his ears during his deployment to Iraq.  He claimed that his buzzing was consequent to exposure to a variety of acoustic trauma, including small arms fire, military vehicles and aircraft, mortar explosions, and artillery fire.  He stated that he was able to continue to perform his duties, but that the symptoms became noticeable upon his return from Iraq.  He claimed that he intermittently experienced tinnitus since the inservice exposure.  With that said, however, according to the June 2003 Post-Deployment Health Assessment, the Veteran denied then experiencing ringing of the ears or developing ringing of the ears while he was deployed.  Curry v. Brown, 7 Vet. App. 59, 68 (1994)(holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Further, the Veteran's service treatment records were negative for complaints of or treatment for tinnitus or symptoms thereof.  Moreover, the June 2011 VA examiner opined that the puretone threshold resulting from an audiological evaluation were inconsistent with a diagnosis of noise-induced tinnitus.

Based on the above, and after weighing the absence of contemporaneous medical evidence, the inconsistency with the other evidence of record, and the June 2011 

VA examiner's opinion, the Board finds that the Veteran's statements are not credible evidence as to experiencing tinnitus during and since his active duty service.  Caluza, 7 Vet. App. at 506; Buchanan, 451 Vet. App. at 1337; Rhodes, 4 Vet. App. at 126-127.  The evidence of record is otherwise negative for evidence demonstrating a post-service continuity of tinnitus or symptoms thereof.  As such, the Board finds that service connection for tinnitus is not warranted on the basis of continuously experiencing symptoms since his active duty service.  38 C.F.R. 
§ 3.303(b).

To the extent that the Veteran asserts that his current tinnitus is related to his active duty service, the Board finds that the matter of the determination of the origin of tinnitus, where the competent and credible evidence first demonstrates such disorder several years after service, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that related the Veteran's tinnitus to his active duty service or to any event therein beyond his own assertions.  The only competent etiological opinion of record was that of the June 2011 VA examiner, which was negative to the Veteran's claim.  The Board finds that the June 2011 VA examiner's opinion to be highly probative.  

Accordingly, service connection for tinnitus is not warranted as the most probative evidence shows that the Veteran's current tinnitus is not related to his military service, to include as due to noise exposure.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In January 2012, the Board remanded the Veteran's claim of entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis, in order to obtain a supplemental opinion from a June 2011 VA examiner.  In pertinent part, the Board directed the examiner to render an opinion as to whether any current sinus disorder was related to the Veteran's reported inservice symptoms and/or inservice exposure to vehicle exhaust, smoke from burning trash or feces, solvents, and paints.  In so doing, the Board emphasized that the examiner "must incorporate the Veteran's lay report of symptoms in service and his continuous post-service symptoms."

In an April 2012 supplemental opinion, the June 2011 VA examiner thoroughly reviewed the Veteran's relevant service and post-service treatment reports.  Based upon this review, the examiner provided a diagnosis of allergic rhinitis.  The examiner then found that the Veteran was not treated for allergic rhinitis during his military service.  The examiner opined that allergic rhinitis was "less likely than not (less than 50/50 probability) caused by or permanently aggravated by [the V]eteran's exposure to 'smoke from burning trash or feces, solvents, vehicle exhaust fumes or other fuels' while stationed in [Southwest Asia]."  In support of this conclusion, the examiner provided the following rationale:

1.  During the [June 2011 VA] examination[, the V]eteran statted [sic] that he noticed difficulty in breathing through his nose while in Iraq in 2003, however; [sic] he was not treated or diagnosed as having 'Allergic Rhinitis' while in [Southwest Asia].

2.  [The] Veteran stated that following his release from the service he started attending the VA clinic at Phoenix, [Arizona,] where he was diahnosed [sic] as 'Allergic Rhinitis'.  He has now moved to [North Carolina] and being treated for 'Allergic Rhinitis' at [the] VA [Medical Center in] Salisbury, [North Carolina].

3.  Review of the post-deployment health assessment dated on [May 10, 2003] by the [V]eteran showed [the] following d0ocumentation [sic]:
(A)  Location of operation:  [Southwest Asia]:  Kuwait and Iraq.
(B)  While deployed exposed to:  Smoke from burning trash or feces, solvents, paints:  Some time.
(C)  While deployed exposed to:  Vehicle or truck exhaust fumes, Jp8[,] or other fumes:  Often.
(D)  Symptoms as recorded by the [V]eteran:
Runny nose:  No
Fever:  No
Headaches:  No
Difficulty breathing:  No

4.  Review of the above post-deployment health assessment it is evidence that [the V]eteran was asymptomatic following his return from the [sic] [Southwest Asia].

5.  Review of the medical records from the VA [Medical Center in] Phoenix, [Arizona,] showed [the] following documentation:
(A)  Date [May 22, 2008]:  Diagnosis of 'Allergic Rhinitis and [prescription]...

6.  Review of medical records from the VA [Medical Center in] Salisbury, [NorthCarolina,] showed the following documentation:
(A)  Date [May 26, 2009]:  Primary care physician Problem list:  'Allergic Rhinitis'...

7.  From the review of the VA medical records it is evidence that:
(A)  'Allergic Rhinitis' documented at Phoenix, [Arizona,] on [May 22, 2008].
(B)  'Allergic Rhinitis' documented at Salisbury, [North Carolina], on [May 26, 2009].

8.  Review of the above VA records it is evidence that there has been at least 4 years of diagnosis and treatment GAP for 'Allergic Rhinitis' condition since [V]eteran's release from service in May 2004....

As mentioned above, the Board specifically directed the examiner to consider the Veteran's report of inservice symptoms and his report of experiencing symptoms continuously after his active service discharge.  The Veteran's report of inservice and post-service symptoms is competent evidence as to the presence of observable symptoms such as difficulty breathing, and, thus, must be addressed as such.  See Layno, 6 Vet. App. at 469-70.  The April 2012 supplemental opinion rested entirely on the Veteran's service and post-service treatment reports and the 4-year "gap" between the Veteran's service discharge and the first post-service diagnosis of record.  However, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

Based on the above, the Board finds that the April 2012 supplemental opinion is not adequate for purposes of determining entitlement to service connection for a sinus disorder.  "[O]nce the [VA] undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [VA] must provide an adequate one."  Barr v. Nicholson 21, Vet. App. 303, 311 (2007).  Consequently, remanding this claim in order to obtain a supplemental opinion or to afford the Veteran another VA examination is required.

Additionally, because the RO did not ensure that the April 2012 supplemental opinion fully addressed the January 2012 remand directives, the Board finds that the RO did not substantially comply with the January 2012 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that a remand for corrective action is required.

Accordingly, the case is remanded for the following action:

1.   The RO must forward the Veteran's claims file to the June 2011 VA examiner in order to obtain a supplemental opinion.  Specifically, the examiner must provide an opinion as to whether any current sinus disorder is related to the Veteran's reported inservice symptoms, as well as his exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints while in service.  When rendering the supplemental opinion, the examiner MUST specifically incorporate the Veteran's lay report of symptoms in service AND his continuous post-service symptoms.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  If the June 2011 VA examiner is not available, the Veteran must be afforded another VA examination to determine the nature and etiology of any current sinus disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any sinus disorder found.  After examining the Veteran, and reviewing the service and post-service treatment records, the examiner must opine as to whether any current sinus disorder is etiologically related to the Veteran's active duty service, to include inservice exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints.  In rendering any etiological opinion, the examiner MUST address the Veteran's assertions that he experienced symptoms during service AND since his service separation.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If a new examination is required, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with his claims file indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the resulting examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all evidence submitted since the September 2012 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


